Citation Nr: 1826591	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  15-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for erectile dysfunction.

4.  Entitlement to an initial compensable rating prior to October 27, 2010,in excess of 10 percent from October 27, 2010 to June 23, 2013, and in excess of 20 percent as of June 24, 2013 for residuals of prostate cancer, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In March 2017, the Veteran testified at a Board hearing before the undersigned.

The issue of entitlement to service connection for a psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board during the March 2017 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for skin cancer and entitlement to an initial compensable rating for erectile dysfunction.

2.  Throughout the appeal period, the Veteran's prostate cancer residuals have consisted of voiding dysfunction, which more closely approximates awakening to void five or more times per night and requiring the wearing of absorbent materials, which must be changed two to four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for skin cancer and entitlement to an initial compensable rating for erectile dysfunction have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a disability rating of 40 percent, but no higher, for residuals of prostate cancer, status post prostatectomy have been met for the entire appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.115a, 4.115b, Diagnostic Codes 7517, 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in March 2017 that he wished to withdraw issues of entitlement to service connection for skin cancer and entitlement to an initial compensable rating for erectile dysfunction.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Thereafter, in March 2017, the Veteran also submitted written correspondence indicating his wish to withdraw the appeal for these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to entitlement to service connection for skin cancer and entitlement to an initial compensable rating for erectile dysfunction.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prostate cancer is rated under Diagnostic Code 7528, which evaluates malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  Under that diagnostic code, prostate cancer and other malignant neoplasms of the genitourinary system are rated as totally disabling.  However, each such cancerous disorder is subject to a VA examination six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  Thereafter, based upon that or any subsequent examination, the disability rating is open to revision in accordance with the criteria set forth in 38 C.F.R. § 3.105(e).  If there is no local reoccurrence or metastasis, the service-connected malignant neoplasm of the genitourinary system, in this case prostate cancer, is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The criteria to evaluate renal dysfunction is set forth in 38 C.F.R. § 4.115a (2017).  A 30 percent disability rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent disability rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent evaluation is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Under 38 C.F.R. § 4.115a , a 10 percent rating is provided for urinary frequency when daytime voiding intervals are between two and three hours or; awakening to void three to four times per night.  A 20 percent rating is warranted for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent is warranted for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

Regarding urine leakage, a10 percent is warranted for urine leakage, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day. Urine leakage, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  A 60 percent disability rating is warranted when urine leakage, urinary incontinence, or stress incontinence results in requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

Concerning obstructive voiding, a 10 percent rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is provided for urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a.

During the pendency of this appeal, the RO increased the disability rating assigned to the Veteran's residuals of prostate cancer with radical prostatectomy from noncompensable (0 percent) to 10 percent, effective from October 27, 2010 to June 23, 2013, and to 20 percent, effective June 24, 2013 under Diagnostic Code 7517, which evaluates injury of the bladder based on voiding dysfunction.  The Board has considered whether the Veteran is entitled to a higher disability rating under the assigned stages of this appeal.  Additionally, the Board has considered whether additional staging is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999). For reasons discussed in more detail below, the Board finds that the stages created by the RO are not appropriate and that the Veteran is entitled to an initial 40 percent disability rating for the entire appeal period.

Turning to the evidence of record, the Veteran underwent a VA examination in September 2012.  The Veteran's prostate cancer was diagnosed in 2007 and he underwent a radical prostatectomy in 2007.  Thereafter, he underwent radiation treatments with the last treatment in June 2008.  The examiner noted that the Veteran's prostate cancer was in remission.  The VA examination documented that the Veteran did not experience dysuria or hematuria.  He experienced nocturia one to two times per night.  The examiner determined that the Veteran did not have a voiding dysfunction or have a history of recurrent symptomatic urinary tract or kidney infections.

Private treatment records show that the Veteran was treated with open radical prostatectomy in June 2007 and external beam radiation that was completed in June 2008.  A May 2010 private treatment record notes that the Veteran had no dysuria, frequency, nocturia, or hematuria.  His PSA was undetectable.  A February 2011 private treatment record documents that the Veteran experienced frequency every two hours and nocturia one to two times per night.  There was no evidence of hematuria or dysuria.  A February 2012 private treatment record shows that there was no dysuria, frequency, hematuria, urinary hesitance, or straining with urination.  The physician noted that the Veteran's symptoms appeared to be better.  His PSA was undetectable.  

VA treatment records dated in October 2010 and November 2010 document that the Veteran experienced nocturia two times per night.  He denied renal stones.  A June 2013 VA treatment record reveals that the Veteran denied urinary complaints and renal stones.  He reported experiencing nocturia zero to three times per night.

In the January 2013 notice of disagreement, the Veteran asserted that with respect to complications related to his prostatectomy, he has to use the restroom every hour or at the longest an hour and a half.  He explained that he never goes anywhere without being sure that a restroom is close.  At night, he used to wake up four to six times to use the bathroom until his doctor gave him a prescription that reduced nighttime events to two to four times a night.  He stated that this medication was helpful, but it did not allow him to get a decent night sleep.  Along with issues of frequency, his flow of urine was extremely slow and weak.  

The Veteran testified at the Board hearing that on average he voids ten or twelve times during the daytime.  He asserted that he had urinated seven times by one o'clock in the afternoon the day of the hearing.  The Veteran stated that he sometimes wears padding during the day, but he does not like wearing it.  He reported that he wears padding at night.  The Veteran explained that he gets up three to five times a night to use the bathroom.  He changes his pad about every other time he wakes up; approximately two to three times a night.  The Veteran testified that his urinary problems have been this way since about a month after his prostatectomy in 2007 and his urinary problems have been the same.  He noted that he experiences leakage two to three times a day and he carried extra shorts.  He testified that he goes through a pack of 100 pads about every four weeks.  The Veteran's wife also testified that the Veteran gets up often at night to urinate and that he gets up about as often as their grandson.  She noted that the Veteran also knows exactly where the restrooms are located at almost every store.  

As noted above, the evidence of record shows that the Veteran had a prostatectomy in June 2007 and completed radiation treatment for prostate cancer in June 2008.  The evidence further reflections no local reoccurrence or metastasis of the Veteran's service-connected prostate cancer at any time during the appeal period.  Thus, the Veteran's residuals of prostate cancer, status post prostatectomy will be rated under voiding dysfunction or renal dysfunction, whichever is predominant.  

In this case, the evidence shows that the Veteran has reported problems with urine leakage and frequent urination, but has not reported, and the evidence does not otherwise show, obstructed voiding.  As such, the Board finds that only the first two criteria for rating voiding dysfunction (urinary leakage and frequency) are for application.

In light of the evidence of record, the most pertinent of which was discussed above, the Board finds that the Veteran's residuals of prostate cancer, status post prostatectomy, more closely approximate the criteria for a 40 percent rating under urinary frequency and voiding dysfunction.  The medical records document that the Veteran reported dysuria two to three times a night.  However, the Veteran clarified in the January 2013 notice of disagreement that he would wake up four to six times per night to void until he received a prescription, which reduced nighttime voiding to two to four times.  He also noted that he voids on average every hour to every hour and a half, at the most.  This is consistent with the Veteran and his spouse's testimony before the Board in March 2017 where they Veteran explained that on average he voids ten to twelve times a day and the day of the hearing he had urinated seven times by one o'clock in the afternoon.  He testified that the drive to the hearing took one and a half hours and they had to stop for him to void once on the way to the hearing.  The Veteran and his wife also testified that he wakes up multiple times a night for him to avoid, averaging three to five times a night.  Furthermore, both the Veteran and his wife testified that he wears absorbent material (pads) at night that must be changed approximately two to three times a night.  He also explained that even though he sometimes experiences incontinence during the day, he prefers to not wear absorbent material during the daytime and he keeps extra clothing with him.  The Veteran and his wife noted that the onset of his urinary frequency and incontinence began soon after the prostatectomy and have been relatively consistent since that time.  The Veteran and his wife are competent to report the Veteran experiencing urinary frequency, urinary leakage or incontinence, whether he wears absorbent material, and the number of times he has to change such material per day.  Furthermore, as his statements have been relatively consistent over time and are consistent with his wife's testimony, the Board finds that these statements are credible.  Accordingly, the evidence more closely approximates that the Veteran awakens to void at least five times per night, warranting a 40 percent disability under urinary frequency.  Furthermore, the Veteran testified that his urinary incontinence requires him to wear absorbent material that he changes on average two to three times per night, indicating that the Veteran also meets the 40 percent disability rating under voiding dysfunction.  As any reasonable doubt must be resolved in favor of the Veteran, a rating of 40 percent for his service-connected residuals of prostate cancer, status post radical prostatectomy is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In granting a 40 percent disability rating for residuals of prostate cancer, status post radical prostatectomy based on urinary incontinence and/or urinary frequency, the Board has determined that a rating higher than 40 percent is not warranted.  In this regard, the Veteran's residuals of prostate cancer, status post radical prostatectomy, do not manifest in urine leakage or incontinence that requires the use of an appliance or wearing absorbent materials that must be changed more than four times per day.  Furthermore, the Veteran has not alleged, and the record does not otherwise show, that his prostate cancer disorder has been accompanied by any of the aforementioned symptoms of renal dysfunction.  See VA treatment records dated in October 2010 and June 2013, private treatment records dated in May 2010, February 2011, and February 2012, and VA examination dated in September 2012.  Accordingly, the Board has no basis to assign a rating in excess of 40 percent at any time during the appeal based upon such symptoms.

In sum, resolving reasonable doubt in the Veteran's favor, an initial rating of 40 percent, but no higher, is warranted for the entire appeal period for the Veteran's connected residuals of prostate cancer, status post radical prostatectomy, for the reasons discussed in detail above.  Accordingly, an initial rating of 40 percent for service-connected residuals of prostate cancer, status post radical prostatectomy, is granted.  


ORDER

The appeal as to the issues of entitlement to service connection for skin cancer and entitlement to an initial compensable rating for erectile dysfunction is dismissed.

Entitlement to an initial 40 percent disability rating, but no higher, for residuals of prostate cancer, status post radical prostatectomy, is granted for the entire appeal period.


REMAND

The Board regrets further delay regarding the issue of entitlement to service connection for a psychiatric disorder to include PTSD; however, further development is necessary prior to the Board adjudicating the claim.  

The Veteran was provided with a VA mental health examination in September 2012 to evaluate his service connection claim for PTSD.  The examiner determined that the Veteran did not meet the criteria under DSM-IV for a diagnosis of PTSD.  Thereafter, private treatment records from his counselor, who has a master's degree in social work and is a licensed clinical social worker, were associated with the claims file in February 2013 and March 2013.  The private treatment records reveal that the Veteran was diagnosed with PTSD.  The counselor filled out a VA PTSD Disabilities Benefits Questionnaire in May 2017 that documents how the Veteran meets the criteria for PTSD.  The Veteran's service personnel records indicate that he participated in operations against communist forces in the Republic of Vietnam, indicating that the Veteran engaged in combat with the enemy.  Unfortunately, the claims file does not contain any medical opinion with supporting rationale regarding whether the Veteran's current diagnosis of PTSD is related to stressors due to combat or fear of hostile military activity.  In light of the foregoing, the Veteran should be provided with a new VA examination and medical opinion for his service connection claim for a psychiatric disorder.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination conducted by a psychologist or psychiatrist to determine whether the Veteran has a current psychiatric disorder to include PTSD that is related to active military service.  

The examiner is requested to identify all previously and currently diagnosed psychiatric disorders.  The examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is at least as likely as not (i.e., a 50 percent or greater probability) related to the Veteran's claimed in-service stressors related to combat and/or fear of hostile military activity.

The examiner must provide a complete explanation for all opinions expressed.  The examiner must consider and discuss the private mental health records associated with the claims file in February 2015, March 2015, and May 2017, as well as the lay statements from the Veteran's spouse and former spouse.

2. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


